          Case 1:17-cr-00104-PAE Document 32 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA


          -v-                                                    17 Cr. 104 (PAE)
                                                                     ORDER
 WALTER GADDY,
                                Defendant.




Honorable Paul A. Engelmayer, U.S. District Judge:

       WHEREAS, in proceedings before this Court, on December 22, 2020, the defendant
admitted to a violation of supervised release, to wit: failure to register no later than ten (10)
calendar days after a change in address, in violation of sex offender registration requirements;

       WHEREAS, in response to the defendant’s admission, on December 22, 2020, the Court
sentenced the defendant to time served plus one day, to be followed by a term of supervised release
of two years, and to the further conditions specified below;

       WHEREAS, on December 22, 2020, the Court issued an order that the defendant is to be
released, subject to any detainers, on Wednesday, December 23, 2020, following the defendant’s
completion of his term of imprisonment (Dkt. No. 30);

       NOW THEREFORE, IT IS HEREBY ORDERED THAT:

          (1) The United States Probation Office shall notify the U.S. Marshals Service and the
New York City Police Department of the defendant’s pending release from federal custody.

           (2) Following his release from federal custody, the defendant shall satisfy any
pending detainers with state officials.

            (3) The Probation Office shall use best efforts to place the defendant in a residential
reentry center (“RRC”) as follows:

                a. The defendant shall reside at the Bronx Residential Reentry Center, located at
                   2534 Creston Avenue, Bronx, NY 10468, or at an approved program location
                   within the area of the New York City Metropolitan Area, for a period of two
                   months.
         Case 1:17-cr-00104-PAE Document 32 Filed 12/22/20 Page 2 of 2




             b. While at the RRC, the supervisee shall follow the facility’s rules and regulations
                and the probation officer’s instructions regarding the implementation of this
                court directive. The supervisee’s contribution towards the cost of subsistence
                is waived.

             c. The defendant will be restricted to the RRC at all times except for employment,
                education, religious services, medical, mental health treatment, substance abuse
                treatment, attorney visits, probation appointments, court appearances, court-
                ordered obligations, or other activities as preapproved by the U.S. Probation
                Officer and the RRC Manager. The defendant shall submit a written pass to the
                RRC and the U.S. Probation Officer for approval of the above listed activities,
                and shall provide verifiable proof of the appointments and/or employment.
                Without verifiable proof, passes will not be approved.

     (4) In the event that the defendant is released from state custody on bail before arrangements
         for entry into an RRC can be made, the defendant shall reside in a New York City
         homeless shelter selected with the assistance of the U.S. Probation Officer, until such
         time as placement in the RRC can be arranged.

     (5) All other terms and conditions of Supervised Release previously imposed shall remain
         in effect, including the defendant’s continuing obligation to update his address on the
         sex offender registry, and to make his periodic in person appearances with the New York
         City Sex Offender Monitoring Unit, as required.

SO ORDERED.

Dated:       December 22, 2020
             New York, New York
                                                             
                                                           Hon. Paul A. Engelmayer
                                                           U.S. District Judge
